Citation Nr: 1035350	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-08 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hysterectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service with the United States Army 
from September 2001 to June 2004.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

A hearing was held before the undersigned Acting Veterans Law 
Judge at the RO in June 2010.  A transcript of that hearing is 
associated with the claims file.

Additional evidence was submitted after the Board hearing along 
with a waiver of RO consideration of this evidence.  
Nevertheless, as this case is being returned to the RO for 
further development, the RO will have the opportunity to review 
this evidence. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
hysterectomy.  Service treatment records showed that the Veteran 
had numerous vaginal infections in service.  Further, in January 
2004, the Veteran reported having bleeding between her periods.  
The Veteran also had an IUD inserted in February 2004.  After 
service, VA treatment records showed that after service in 
October 2004, blood worked showed microcytosis without anemia.  
In September 2005, a VA pelvic sonogram showed uterine fibroids.  
Subsequently, in December 2005, the Veteran underwent an 
exploratory laparotomy and total abdominal hysterectomy.  

A January 2006 opinion from VA medical doctors indicated that the 
uterine fibroids had been present for some time, but gave no 
indication as to whether they manifested in service.  An August 
2006 opinion from the Veteran's VA primary care physician 
indicated that the Veteran was found to have microcytosis without 
anemia in October 2004 due to low iron stores, and low iron 
stores were most commonly due to menstrual bleeding in women of 
child-bearing age.  Subsequently, she was referred for treatment 
with intravenous iron and then, a barium enema was done to rule 
out a colon source of blood loss.  Thereafter, she was found to 
have a large uterine fibroid.  Heavy bleeding was known to be 
caused by fibroid tumors.  A hysterectomy was recommended.   
Nevertheless, again, the examiner did not indicate whether the 
fibroids manifested in service.  

An August 2006 opinion from a VA gynecologist indicated that 
there was a connection between irregular vaginal bleeding, 
vaginal infection, vaginal discharge and IUD insertion.  However, 
no clear opinion was given with respect to the cause of the 
Veteran's hysterectomy.  The Veteran was afforded a VA 
examination in November 2006 with the same gynecologist.  The 
examiner opined that the IUD placement was not a reason for the 
indication of the hysterectomy because there was no evidence of 
uterine infection.  The examiner concluded that hysterectomy was 
not caused by or a result of IUD placement or any military 
activity.  However, the examiner again failed to offer an opinion 
as to whether the Veteran's uterine fibroids manifested in 
service.  

At the Board hearing, the Veteran reported that her symptoms, 
including irregular bleeding, began in 2002 and continued after 
her discharge in June 2004 until she underwent a hysterectomy in 
December 2005.   She also provided that the finding of 
microcytosis within four months of her discharge was an 
indication that she already had uterine fibroids.  Accordingly, 
in light of the evidence discussed above, the Board finds that 
the Veteran should be afforded another VA examination to 
determine whether her uterine fibroids and any other underlying 
cause of her hysterectomy manifested in service.  

Lastly, the Veteran has indicated that she has received 
continuing treatment at the VA.  However, the most recent VA 
treatment records associated with the claims file are from 
September 2007 from the Tampa Bay VA Medical Center (VAMC), 
including the Orland Outpatient Clinic (OPC).  Subsequently, it 
appears that in early 2008, the Veteran moved to Texas.  As VA 
medical records are constructively of record and must be 
obtained, the RO should obtain the Veteran's VA treatment records 
from September 2007 to the present from the Tampa Bay VAMC, 
including Orlando OPC, and any current treatment records from VA 
treatment facilities located in Texas.  See 38 C.F.R. § 3.159; 
Bell v. Derwinski, 2 Vet.App. 611 (1992).   
   
Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to obtain copies of all VA treatment 
records from September 2007 to the present 
from the Tampa Bay VAMC, including Orlando 
OPC or other associated clinic, and any 
current treatment records from VA 
treatment facilities located in Texas.

2.  The Veteran should be scheduled for a 
VA gynecological examination.  The claims 
file must be reviewed in connection with 
the examination.  The examiner should offer 
an opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that the uterine fibroids, to 
which the need for a hysterectomy is 
attributed, were first manifested in 
service or are otherwise related to 
service.  The examiner should also offer an 
opinion as to whether any other incident in 
service contributed to the need for a 
hysterectomy.  When discussing whether the 
Veteran's fibroids manifested in service, 
the examiner should specifically address 
the claims of irregular bleeding in service 
as well as the finding of microcytosis 
within four months of service.  

A detailed rationale for all opinions 
should be furnished.  If the examiner feels 
that the requested opinion cannot be 
rendered without resorting to speculation, 
the examiner should state whether the need 
to speculate is caused by a deficiency in 
the state of general medical knowledge 
(i.e. no one could respond given medical 
science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Review the claims file to ensure that 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claim on appeal.  If the benefit sought 
remains denied, issue an appropriate SSOC 
and provide the Veteran and her 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless she is 
notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


